department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division may uniform issue list t' ep aat lu xxx xxx xxx legend taxpayer a taxpayer b amount amount amount financial advisor g ira-sep p roth_ira q irar xxx xxx xxx xxx xxx xxx xxx xxx xxx dear xxx this is in response to your request submitted on your behalf by your authorized representative dated date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested on date taxpayer a requested distributions of amount from ira-sep p and amount from roth_ira q that same day taxpayer b requested a distribution of collectively the taxpayers’ assert that amount from ira r taxpayers a and b their failure to accomplish rollovers of amount sec_1 and within the 60-day rollover period was due to their reliance on assertions made by financial advisor g financial advisor g approached the taxpayers about a short-term investment opportunity in which the taxpayers would provide the initial investment and principal and interest would be returned to them within the 60-day rollover period upon the advice of financial advisor g the taxpayers received distributions from their iras of amount sec_1 and they entrusted the distributions with financial advisor g who used the funds for the investment the investment was then stolen held in litigation and was not returned to the taxpayers during the 60-day rollover period financial advisor g has provided a statement regarding the taxpayers’ reliance upon his assertions that the funds would be returned within the 60-day rollover period based on the above facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to amount sec_1 and sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 of the code sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by the taxpayers is consistent with their assertion that their failure to accomplish timely rollovers of amount sec_1 2and3 was caused by their reliance on assertions made by financial advisor g resulting in the failure to rollover amount sec_1 and into iras within days of receiving the distributions therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to amount sec_1 and taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute amount sec_1 and into rollover iras taxpayer b is granted a period of days from the issuance of this ruling to contribute amount sec_408 of the code except the 60-day requirement are met with respect to such contributions amount sec_1 and will be considered rollover_contributions within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code into a rollover ira provided all other requirements of no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact xxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t3 sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xxx
